Citation Nr: 0007692	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of death pension benefits.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1946.  He died in June 1997.

This is an appeal from a November 1997 decision by the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which held that the appellant 
could not be recognized as the veteran's surviving spouse for 
purposes of entitlement to death pension benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were ceremonially married 
in January 1997 in the state of New Hampshire.

2.  The appellant and the veteran began residing together in 
approximately April 1997, and they resided together at the 
same address for the remainder of the veteran's lifetime.

3.  The appellant and the veteran did not have any children 
either before or after their January 1997 marriage.

4.  The veteran died in June 1997 in New Hampshire as a 
resident of that state.

5.  Prior to their marriage in January 1997, the appellant 
did not maintain a household with the veteran or otherwise 
hold herself out to the community as his wife notwithstanding 
the fact that she was his primary caregiver and companion for 
the last 15-20 years of his life.

CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for death pension benefits 
purposes have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 
3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains, in essence, that she 
should be recognized as the veteran's surviving spouse for VA 
death pension benefits because even though she kept a 
separate address and used her maiden name until their 
ceremonial marriage in January 1997, she was his primary 
caregiver and constant companion for 15 years until his death 
in June 1997.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  
38 U.S.C.A. § 101(3).  Death pension may be paid to a 
surviving spouse who is married to the veteran for one year 
or more prior to the veteran's death, or for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage, or prior to January 1, 1957, in the case 
of a World War II veteran.  38 C.F.R. § 3.54(a).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). "Surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(b).
The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a).

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. 38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. 
§ 3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if: (a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) The claimant entered into the marriage 
without knowledge of the impediment, and (c) The claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as outlined in [38 
C.F.R.] § 3.53, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.

38 C.F.R. § 3.53 provides that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran except where the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.53(b).  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, businesses, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered has having been broken.  Id.

In this case, the evidence establishes that the appellant and 
the veteran were ceremonially married in the state of New 
Hampshire in January 1997.  The veteran died in June 1997.  
There were no children born at any time from their 
relationship, either before or after the ceremonial marriage.  
Since the appellant and the veteran were married less than 
one year prior to the veteran's death, the January 1997 
ceremonial marriage may not constitute a basis for 
entitlement to VA death pension benefits under the provisions 
of 38 C.F.R. § 3.54(a).

Notwithstanding, as stated above, the appellant contends that 
she should be recognized as the veteran's surviving spouse 
for VA death pension benefits because even though she kept a 
separate address and used her maiden name until their 
ceremonial marriage in January 1997, she was his primary 
caregiver and constant companion for 15 years until his death 
in June 1997.  Although she has submitted supporting 
statements from a number of individuals who attested their 
beliefs that considered the appellant and the veteran as 
married years prior to their January 1997 marriage, the Board 
finds that the issue of a common-law marriage is not raised 
based on her own statements to the effect that they did not 
reside together until after their January 1997 marriage by 
ceremony and that she did not take his name until that time.  
It appears clear from the evidence that she did indeed act as 
his primary caregiver for many years prior to his death, 
based on her statements, the statements of individuals cited 
above, and medical records in the file that indicated so, but 
the fact that she was his caregiver does not equivocate with 
status as holding themselves out to the community as husband 
and wife.  Again, based on her own statements, it is clear 
that she did not hold herself out to the community as the 
veteran's wife until after their January 1997 marriage.  
There is evidence in the file that indicates that they 
intended to marry earlier, in February 1995, but those plans 
were obviously forestalled until January 1997.  With these 
facts, for consideration, the Board need not address New 
Hampshire's common-law marriage rules as it is plainly 
obvious that the appellant does not herself claim as much.

The question remains whether the appellant and the veteran 
entered into a "deemed valid marriage" for VA purposes under 
38 C.F.R. § 3.52 during their relationship leading up to the 
time of their ceremonial marriage in January 1997.  But 
again, based on the appellant's own statements, it is clear 
that she and the veteran did not enter into any marriage, 
either by way of ceremony or in common-law, prior to January 
1997, following which she took his name and began to live 
with him as husband and wife (not just a caregiver) in April 
1997.  For these reasons, the Board concludes that a "deemed 
valid" marriage has not been established by the evidence of 
record for the simple reason that no "attempted marriage" 
was ever entered into between the appellant and the veteran 
prior to their ceremonial marriage in January 1997.

Accordingly, the Board concludes that the appellant does not 
meet the legal criteria for recognition as the surviving 
spouse of the veteran for purposes of entitlement to death 
pension benefits.


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for death pension benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

